NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  TELLY ONTURIO BEASLEY, Appellant.

                             No. 1 CA-CR 13-0592
                              FILED 09-18-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-007326-001
                The Honorable Jeanne M. Garcia, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Craig W. Soland
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Louise Stark
Counsel for Appellant
                            STATE v. BEASLEY
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1             Telly Onturio Beasley appeals his convictions and sentences
for four counts of forgery and one count of possession or use of marijuana.
We have jurisdiction of Beasley’s timely appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
("A.R.S.") sections 12-120.21(A)(1) (2014), 13-4031 (2014) and -4033 (2014).1.

                               DISCUSSION

¶2             The sole issue on appeal is whether sufficient evidence
supports one of the forgery convictions. Beasley argues there was no
evidence he "offered or presented" check number 1482, the check
underlying his conviction on count 1. See A.R.S. § 13–2002(A)(3) (2014) ("A
person commits forgery if, with intent to defraud, the person . . . [o]ffers or
presents, whether accepted or not, a forged instrument or one that contains
false information.").

¶3           To the contrary, the record unequivocally establishes that
Beasley presented check number 1482. Indeed, Beasley admitted at trial
that he did so. Additionally, when police officers arrested Beasley at a
check cashing business, the store's manager gave them the check Beasley
had endorsed. This evidence is sufficient for a rational jury to find beyond
a reasonable doubt that Beasley presented check number 1482. See State v.
Tison, 129 Ariz. 546, 553, 633 P.2d 355, 362 (1981) (evidence is sufficient
when a rational trier of fact could find that it supports a defendant's guilt
beyond a reasonable doubt).




1      Absent material revision after the date of the alleged offense, we cite
a statute's current version.



                                      2
                         STATE v. BEASLEY
                         Decision of the Court

                            CONCLUSION

¶4           For the reasons stated, we affirm Beasley's convictions and
sentences.




                               :gsh




                                      3